Me. Chief Justice Loed
delivered the opinion of the court.
The complaint contains an allegation to which no reference is made in the statement of facts, to the effect that the original agreement between the plaintiff and Vaughn was subsequently modified by a verbal agreement; but there is no evidence disclosed by the record to sustain such allegation, nor to show, if there was, that either Alisky or the defendant Hegele, the grantees of Vaughn, bad notice of any modification of such agreement, so that we are not required to consider the effect of that allegation as a feature of the case.
1. The facts, as stated, show that the original agreement provided for the erection of party walls on lot one, which lot was one hundred feet long and fifty feet wide, so that one-half of such walls should rest upon lot one, and the other half upon lots two and eight; that shortly thereafter the plaintiff erected the building now standing upon lot one, ninety-five feet long, and thereby left a strip of ground five feet in width from east to west and fifty feet in length from north to south, between the rear wall-of the building and the western boundary of lot one; and the facts also disclose the modifications which were effected in the original contract by the agreement of 1876 between the plaintiff and Alisky. The contention for the plaintiff is that the provision in the last agreement, “so long as the west wall of said building shall stand,” when construed with reference to the provision that “ no perpetual right or easement shall be thereby acquired” in the land of either party implies or gives the right to the plaintiff to remove the wall whenever, in the opinion of its directors, the convenience or necessities of the association may demand or require it; for the reason, it is argued, that if the expres*22sion “so long as the west wall shall stand” shall be construed by the court to mean until such wall shall be destroyed by fire, or flood, or the ravages of time, the effect will be to create in the defendant a perpetual easement, contrary to the provisions of the contract. This result is based on the assumption that we will construe the expression “so long as the west wall shall stand” to mean, as counsel thinks, that if, after the destruction of the buildings, any fragment of the wall, or the wall itself, remains, though unfit for use, it still stands charged with the burdens and benefits of the easement. But we shall not so construe the phrase, as we think such construction would be inconsistent with its meaning, as well as the doctrine of property rights in land. Under the agreement, there was no grant of any easement in the land. By its terms each party possesses the right to a reasonable use of the wall, or to an easement of support to his building in it, “so long as the west wall shall stand,” but it is equally plain by its terms, also, that such use or easement is not a perpetual party-wall easement. The agreement is binding on the parties during the existence of the wall, or, as it is phrased, “so long as it shall stand.” ,
An explanation of this phrase may be aided by understanding the nature of an easement in a party wall, and the purpose it is designed to serve and accomplish. A party wall is a wall built partly on the land of another for the common benefit of both. The adjoining owners are not joint owners, or tenants in common, of the party wall. “ Each is possessed in severalty of his own soil up to the dividing line, and of that portion of the wall which rests upon it; but the soil of each, with the wall belonging to him, is burdened with an easement or servitude in favor of the othér to the end that it may afford a support to the wall and buildings of such other”: Hoffman v. Kuhn, 57 Miss. 746 (34 Am. Rep. 491). The purpose of the wall is to support the timbers of the contiguous buildings. The *23easements are mutual, and relate to the wall only, and necessarily continue no longer than the wall remains safe and fit for the purpose it was intended to serve. As long as the wall remains fit and suitable for use, the easements of support exist; when the wall becomes unfit, either from age or accident, the easement in it ceases. In Campbell v. Mesier, 4 John Ch. 334 (8 Am. Dec. 570), it is indicated that the easement is a grant in fee, and that the right of support continues longer than the existence and fitness of the old wall. But in Sherred v. Cisco, 4 Sandf. 480, it was held that if the wall be destroyed by fire or accident, the adjoining owners are not bound to rebuild it. The land becomes freed from all servitude in relation to the party wall, as in the case of two adjoining lots without buildings. Sandeord, J., said: “ It was argued that the fact of there having formerly been a party wall gives the right to have it continued for all time to come. To test this argument fairly, we will assume what is not proven, but may, perhaps, be fairly inferred, that the old wall was built by mutual agreement, and at the expense of the proprietors of the two lots. It is not disputed that each proprietor remained the owner in severalty of the ground on which half of the wall rested, and of course each owned in severalty one half of the wall. Neither party had a right to pull down the wall without the other’s consent; and to that extent, the agreement upon which it was erected controlled the exclusive dominion which each would otherwise have had over half of the wall, as well as over the soil on which it stood.”
2. The object of the wall is to support the houses of which it forms a part, and, so long as it stands and answers that purpose, it cannot be changed, or removed, or rebuilt, without an agreement therefor. But when that state of affairs occurs which renders the party wall useless, whether from fire or flood, the ravages of time, or accident, though it may still stand, “ the mutual easements,’’ *24as Denio, C. J., said, “ have become inapplicable, and each proprietor may build as he pleases on his own land without any obligation to accommodate the other.” So long as the wall stands fit and suitable for the original purpose for which it was erected, the right of support continues. But when, after the destruction of the buildings, it remains or stands dilapidated, or useless, — unfit and unsafe to be used as a party wall, — it does not stand, in legal contemplation, as a party wall. As illustrative of the general doctrine involved, we may further refer to Heartt v. Kruger, 121 N. Y. 386 (18 Am. St. Rep. 829; 24 N. E. Rep. 841; 9 L. R. A. 135); Phillips v. Bordman, 4 Allen, 147; Miller v. Brown, 33 Ohio St. 547; Antomarchi’s Exr. v. Russell, 63 Ala. 359 (35 Am. Rep. 40); Hoffman v. Kuhn, 51 Miss. 746 (34 Am. Rep. 491); Glenn v. Davis, 35 Md. 219 (6 Am. Rep. 389). As we do not think the phrase “so long as the wall shall stand” is susceptible of the construction assumed, it does not violate the agreement by creating a perpetual party-wall easement. In Hoffman v. Kuhn, 51 Miss. 746, the court, after observing that each owner is bound to permit his portion of the wall to stand; and to do no act to impair or to endanger the strength of his neighbor’s portion, so long as the object for which it was erected, to wit, the common support of the buildings, can be served, proceeded to say: “But the obligation ceases with the purpose for which it was used, namely, the support of the houses of which the wall forms a part. If these houses or either of them are destroyed, without fault upon the part of the owner, he is not bound to rebuild in exactly the same style, and exactly in the same spot because his neighbor demands it. That this is true where the wall itself is swept away is settled by authority. It must be equally so where the wall alone remains. A wall is but a portion of the house, and the one is valueless without the other. To hold that so long as the wall stands the owner whose house has been destroyed is com*25pelled to lose his lot, or to replace the destroyed building with another of exactly the same pattern, is to sacrifice the greater to the less, and to impose in perpetuity a servitude which was assumed only for a specific purpose.”
3. It is next claimed that the agreement is ultra vires or voidable, for the reason that the plaintiff was thereby divested of the right to the exclusive use of the five feet of ground off the west end of the land owned by it, which, although not necessary for the purposes of the association when the agreement was made, became so, as it is claimed, by reason of the organization of new lodges since that date. The facts show that Alisky & Hegele performed the covenants contained in their agreement to the satisfaction of the plaintiff, the board of directors and stockholders. The claims made by them under the agreement of 1869 were understood by the association when the proposed agreement modifying it was submitted. The matter was then fully considered, and the agreement made, which for many years, so far as the evidence discloses, was entirely satisfactory to all the parties. There is no pretense of any fraud or misrepresentation. In fact the association desired to- obtain relief from the agreement of 1869. That agreement imposed burdens, which, to say the least, were inconvenient for it to perform, and from which it sought to be relieved by the subsequent agreement. The rights surrendered by Alisky & Hegele, in the light of all the circumstances, were fully equal in value to all that were surrendered by the plaintiff. The improvements were made by Alisky & Hegele in pursuance of plans submitted to p aintiff’s board of directors before the agreement was entered into, and they were made under the supervision of a committee of that board. The buildings were constructed to correspond with plaintiff’s building at an extra expense of two thousand dollars, and so as not to cut off the light from the rooms of the association. All these improvements were made during the year 1876, and *26accepted in full satisfaction of, and in compliance with, the covenants on the part of Alisky & Hegele contained in the agreement. The agreements were recorded, and the buildings have been standing since their construction; so that, in both ways, there has been to every one interested a continuing notice of the terms upon which the rights of the respective parties under the agreement of 1869 had been modified and adjusted. Nor is it within the power of the plaintiff to place the other parties in the position they were before the agreement. Under such circumstances a court of equity does not listen with much satisfaction to the complaint of a company that transactions were illegal, or in excess of its powers, which it had approved, which were essential to its protection, and the benefits of which it received.
“ The rule is a wholesome one,” said Harlan, J., “ that requires the court in case of merely voidable contracts to withhold relief from those who, with knowledge of the facts, or with full opportunity to ascertain the facts, unreasonably postpone application for relief. Seasonable resistance cannot be predicated of a case of a merely voidable contract, where the party complaining has not simply been silent for twenty years, but with knowledge of the facts, or with full opportunity to ascertain them, has enjoyed the fruits of the contract and treated it as valid”: Jessup v. Illinois R. R. Co. 43 Fed. Rep. 483-503. And again, in Pneumatic Gas Co. v. Berry, 113 U. S. 322 (5 Sup. Ct. Rep. 525), the same distinguished judge said: “ But it is not necessary to rest our judgment of affirmance of the decree of the court below upon any consideration of the character of these transactions. After seven years acquiescence in the lease, something more must be shown than that it was executed in excess of the power of the directors before the lessee can be required to surrender the profits he has made under it. The lease expired June 1, 1874. The disposition of .the property was settled by the *27agreement of March 15,1876, and the release is an answer to all claims for the profits made by the defendants. The release is of itself sufficient to justify the dismissal of the bill. There is no evidence that it was obtained upon any fraudulent representations. Nothing was kept from the parties when it was executed. Indeed, all the transactions between the defendants and the company, from the time they took from Frost an assignment of the lease, were open and well known. There was no concealment had or attempted of anything that was done, and no just reason can be given for disturbing the settlement made.” The same may be said here. In view of these considerations, it is manifest that after the parties have acquiesced for more than fifteen years in the settlement made by the agreement of 1876, upon the faith of which large expenditures were incurred and improvements made, and from which the plaintiffs have received commensurate benefits, and been relieved from some burdensome obligations, something more must be shown than that such contract was executed in-excess of the powers-of the corporation, or that the character of the transaction was such that it might have been avoided when it was made.
Thus far we have proceeded upon the hypothesis that the agreement of 1876 was voidable by the plaintiff, for the purpose of showing that, from the facts disclosed by the record, it is not entitled to avoid the contract, or to the relief asked. But we are not convinced that the agreement was in excess of the powers of the corporation. The plaintiff and the lodges are independent organizations. The plaintiff is a private corporation, and the lodges which occupy a part of the building are simply its tenants. The lower part of its building is occupied with stores. An alley such as this may be essential to the better enjoyment of the building and needful to it; and the fact that a right to use it may be given to an adjoining owner for reciprocal benefits, does not necessarily imply an excess of power-*28We are inclined to the opinion that the agreement is valid, and that the parties are bound thereby; so that in any view, as we regard the case, there was no error, and the decree is appirmed.